JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00458-CV

JAGDISH TUMMALA, M.D., EVEREST INPATIENT PHYSICIANS, PLLC, SHAH &
 DICHOSO, PLLC, PRAGNESH R. SHAH, M.D., P.A., AND DARYL D. DICHOSO,
                  M.D., P.A., Appellants/Cross-Appellees

                                             V.

           TOTAL INPATIENT SERVICES, P.A., Appellee/Cross-Appellant

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2012-72321).

       This case is an appeal from the final judgment signed by the trial court on May 15,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment as to liability and damages. Accordingly, the Court reverses the
portion of the trial court’s judgment rendering judgment for appellee/cross-appellant,
Total Inpatient Services, P.A., and against appellants/cross-appellees, Jagdish Tummala,
M.D., Everest Inpatient Physicians, PLLC, Shah & Dichoso, PLLC, Pragnesh R. Shah,
M.D., P.A., and Daryl Dichoso, M.D., P.A., and awarding Total Inpatient Services, P.A.
damages, post-judgment interest, and court costs. The Court further renders judgment
that Total Inpatient Services, P.A. take nothing on its claims against appellants.
         The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment.       Therefore, the Court affirms the remaining
portions of the trial court’s judgment.

         The Court orders that the appellee, Total Inpatient Services, P.A., pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered August 27, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.